DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 7-15 and 17-20 have been presented for examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7-15 and 17-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the amendment indicates that programmable logic controller (PLC) is interfaced with a microcontroller and embedded into a hardware device.  This is interpreted by the examiner as the PLC being embedded into a hardware device and the PLC is also interfaced with the microcontroller.  Paragraph 0237, which applicants’ reference for supporting the amendment, states that the PLC is interfaced with the microcontroller embedded in a hardware device.  In other words, the microcontroller is embedded in the hardware device, not the PLC.  It is unclear what applicant intended to claim since the amendment does not appear to correspond with the specification.
In addition, claim 1 also later recites another “hardware device” in line 10.  It is unclear if the hardware device is the same hardware device recited immediately above in line 9 or if it is intended to be a second hardware device.
Regarding claim 9, the amendment indicates “…a microcontroller interfaced into a hardware device…”.  According to paragraphs 0127, which applicants’ reference for supporting the amendment, states that an interface references “a communication boundary between two or more entities”.  Using the language “into” appears to contradict having a boundary between the interface for the microcontroller and hardware device.  In addition, as stated above with reference to paragraph 0237, the specification suggests the PLC is interfaced with the microcontroller and the microcontroller being embedded into the device, not that the PLC “further comprises a microcontroller”.  It is unclear what applicant intended to claim since the amendment does not appear to correspond with the specification.
Lastly, claim 9 recites both a “hardware device” and a “pharmaceutical manufacturing hardware device”.  Similar to claim 1 which recites two instances of hardware devices, it is unclear if both hardware devices are intended to be one and the same since a generic “hardware device” could be construed as “pharmaceutical manufacturing hardware device” or if the hardware devices are intended to be separate from one another. 
Referring to claim 12, the amendment indicates that programmable logic controller (PLC) is interfaced with a microcontroller and embedded into a hardware device.  This is interpreted by the examiner as the PLC being embedded into a hardware device and the PLC is also interfaced with the microcontroller.  Paragraph 0237, which applicants’ reference for supporting the amendment, states that the PLC is interfaced with the microcontroller embedded in a hardware device.  In other words, the microcontroller is embedded in the hardware device, not the PLC.  It is unclear what applicant intended to claim since the amendment does not appear to correspond with the specification.
Referring to claim 17, the amendment indicates that programmable logic controller (PLC) is interfaced with a microcontroller and embedded into a hardware device.  This is interpreted by the examiner as the PLC being embedded into a hardware device and the PLC is also interfaced with the microcontroller.  Paragraph 0237, which applicants’ reference for supporting the amendment, states that the PLC is interfaced with the microcontroller embedded in a hardware device.  In other words, the microcontroller is embedded in the hardware device, not the PLC.  It is unclear what applicant intended to claim since the amendment does not appear to correspond with the specification.

According to MPEP 2173.06(II), where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In reSteele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.  For examination purposes, the claims are interpreted as previously presented in the claims filed 11/3/21.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 7, 8, 12-15, 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Discenzo (US Patent Publication 2014/0156050 A1) in view of Lo, et al. (US Patent Publication 2016/0239011 A1) and further in view of Plache, et al. (US Patent Publication 2011/0022198 A1) and McLaughlin, et al. (US Patent Publication 2010/0256794 A1).
Claims 1-3, 7, 8, 12-15, 17, 19 and 20 are rejected in view of the teachings of Discenzo, Plache and Lo from the previous Office actions.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Discenzo (US Patent Publication 2014/0156050 A1) in view of Lo, et al. (US Patent Publication 2016/0239011 A1) and further in view of Plache, et al. (US Patent Publication 2011/0022198 A1) and McLaughlin, et al. (US Patent Publication 2010/0256794 A1) and further in view of Childress (US Patent Publication 2005/0159824 A1).
Claim 4 is rejected in view of the teachings of McLaughlin, Plache, Lo, Childress and Discenzo from the previous Office actions.

Claims 8, 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Discenzo (US Patent Publication 2014/0156050 A1) in view of Lo, et al. (US Patent Publication 2016/0239011 A1) and further in view of Plache, et al. (US Patent Publication 2011/0022198 A1) and McLaughlin, et al. (US Patent Publication 2010/0256794 A1) and further in view of Popp (US Patent Publication 2007/0021856 A1).
Claims 8, 14 and 18 are rejected in view of the teachings of McLaughlin, Popp, Lo, Plache and Discenzo from the previous Office actions.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Discenzo (US Patent Publication 2014/0156050 A1) in view of Plache, et al. (US Patent Publication 2011/0022198 A1).
Claim 9 is rejected in view of the teachings of Discenzo and Plache from the previous Office actions.  

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Discenzo (US Patent Publication 2014/0156050 A1) in view of Plache, et al. (US Patent Publication 2011/0022198 A1) and further in view of Popp (US Patent Publication 2007/0021856 A1).
Claims 10 and 11 are rejected in view of the teachings of Popp, Plache and Discenzo from the previous Office actions.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A CONNOLLY whose telephone number is (571)272-3666. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK A CONNOLLY/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        7/15/22